Exhibit 10.13 EXECUTION VERSION




SUPPLEMENT NO. 1 (this “Supplement”) dated as of April 6, 2017, to the Guarantee
and Collateral Agreement dated as of January 31, 2017 (the “Guarantee and
Collateral Agreement”), among TEREX CORPORATION, a Delaware corporation
(“Terex”), each Subsidiary of Terex from time to time party thereto (each such
Subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors and Terex are referred to
collectively herein as the “Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“Credit Suisse”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).
A. Reference is made to the Credit Agreement dated as of January 31, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Terex, the Subsidiaries of Terex from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), the
issuing banks from time to time party thereto (the “Issuing Banks”) and Credit
Suisse, as administrative agent for the Lenders and as Collateral Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.
C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit and in consideration for Loans and Letters of Credit previously made
and issued. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries of Terex may become Subsidiary Guarantors and Grantors
under the Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Guarantor and a Grantor under the
Guarantee and Collateral Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and





--------------------------------------------------------------------------------

Exhibit 10.13 EXECUTION VERSION




(b) represents and warrants that the representations and warranties made by it
as a Grantor and Subsidiary Guarantor thereunder are true and correct on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant,
subject to the terms and conditions of the Guarantee and Collateral Agreement,
to the Collateral Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Guarantee and Collateral Agreement) of the New
Subsidiary. Each reference to a “Grantor” or a “Subsidiary Guarantor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.
SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, examinership, administration, receivership,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Pledged Stock and Pledged Debt Securities now owned by the New Subsidiary,
(b) Schedule II attached hereto sets forth a true and correct schedule of all
Deposit Accounts of such New Subsidiary and (c) set forth in Annex A attached
hereto is the information required in Sections 1, 2 and 12 of the Perfection
Certificate with respect to the New Subsidiary, and such information is true and
correct as of the date hereof. The information set forth on Schedules I and II
attached hereto shall be automatically deemed to supplement the corresponding
schedules to the Guarantee and Collateral Agreement.
SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


2

--------------------------------------------------------------------------------

Exhibit 10.13 EXECUTION VERSION




SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of
Terex as provided in Section 9.01 of the Credit Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out of pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.
[Remainder of this page intentionally left blank]




3

--------------------------------------------------------------------------------


Exhibit 10.13 EXECUTION VERSION




IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.
GENIE HOLDINGS, INC.
by
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: Vice President
 
Address: 18340 N.E. 76th Street, P.O. Box 97030, Redmond, WA 98073
 
Legal Name: Genie Holdings, Inc.
 
Jurisdiction of Formation: Washington





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent
by
 
/s/William O'Daly
 
Name: William O’Daly
 
Title: Authorized Signatory



by
 
/s/Kelly Heimrich
 
Name: Kelly Heimrich
 
Title: Authorized Signatory






